IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,280



                EX PARTE MICHAEL DEAN SAMUELSON, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. F43449A IN THE 249 TH JUDICIAL DISTRICT COURT
                        FROM JOHNSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to one count of

placement of a serial number with intent to change identity, and two counts of theft, and was

sentenced to eight years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. We remanded this application to the trial court for findings of fact and conclusions of law.

       Trial counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                  2

determined that Applicant pleaded guilty pursuant to an agreement that this sentence would run

concurrently with a Missouri parole revocation sentence. However, Applicant’s Missouri parole has

not yet been revoked, and he is currently serving his sentence in TDCJ with a hold from Missouri

in effect. When Applicant is released from custody in Texas, it will be within the discretion of the

Missouri Parole Division whether or not to credit Applicant’s Texas prison time against his Missouri

sentence. Applicant is entitled to relief. Ex parte Chandler, 684 S.W.2d 700, 701 (Tex. Crim. App.

1985). Because the plea agreement in this case is unenforceable, Applicant is entitled to withdraw

his plea. Relief is granted. The judgment in Cause No. F43449A in the 249th Judicial District Court

of Johnson County is set aside, and Applicant is remanded to the custody of the Sheriff of Johnson

County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2010
Do Not Publish